A fair preponderance of the credible evidence adduced at a fact-finding hearing supports the Family Court’s determination that the former husband committed the family offenses of harassment in the second degree and aggravated harassment in the second degree (see Penal Law §§ 240.26, 240.30; Matter of Yalvac v Yalvac, 83 AD3d 853, 854 [2011]). Although the former husband’s conduct did not rise to harassment in the first degree (see Penal Law § 240.25), since the evidence supported the Family Court’s determination on the other family offenses, the order of protection was properly issued (see Family Ct Act § 842).
The former husband’s remaining contentions are either unpreserved for appellate review or without merit. Angiolillo, J.P., Belen, Chambers and Austin, JJ., concur.